Case 3:17-cv-02277-L-MDD Document 22 Filed 06/06/19 PageID.494 Page 1 of 2




 1 THOMAS F. LANDERS [SBN 207335]
   tlanders@swsslaw.com
 2 LEAH S. STRICKLAND [SBN 265724]
   lstrickland@swsslaw.com
 3 MEI-YING M. IMANAKA [SBN 280472]
   mimanaka@swsslaw.com
 4 SOLOMON WARD SEIDENWURM & SMITH, LLP
   401 B Street, Suite 1200
 5 San Diego, California 92101
   (t) 619.231.0303
 6
   Attorneys for Defendant
 7 MIDLAND CREDIT MANAGEMENT, INC.
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10 SKY D. SHADOW, an Individual on                   Case No. 3:17-cv-02277-L-MDD
   behalf of herself and all others similarly
11 situated,                                         DEFENDANT MIDLAND CREDIT
12                                                   MANAGEMENT, INC.’S NOTICE
                Plaintiff,                           OF MOTION AND MOTION FOR
13                                                   SUMMARY JUDGMENT
          v.                                         PURSUANT TO F.R.C.P. 56
14
15 MIDLAND CREDIT                                    Date:      July 8, 2019
   MANAGEMENT, INC.,                                 Time:      10:30 a.m.
16                                                   Courtroom: 5B
                Defendant.
17                                                   [No Hearing Pursuant to Local Rules]
18                                                   Judge: Hon. M. James Lorenz
19                                                   Mag. Judge: Hon. Mitchell D. Dembin

20 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
21            PLEASE TAKE NOTICE that on July 8, 2019, at 10:30 a.m., or as soon
22 thereafter as the matter can be heard, in Courtroom 5B of the above court, located at
23 221 West Broadway, San Diego, California 92101, Defendant Midland Credit
24 Management, Inc. (“Midland Credit”) will and hereby does move this Court for
25 summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.
26            The grounds of this motion are that there is no genuine dispute of material
27 fact, including as to Midland Credit’s policies and procedures which make its
28 disclosures truthful and not misleading as a matter of law; Plaintiff Sky D. Shadow’s
     P:01292136:87025.223                           -1-                     3:17-cv-02277-L-MDD
                            NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-02277-L-MDD Document 22 Filed 06/06/19 PageID.495 Page 2 of 2




 1 (“Plaintiff” and/or “Shadow”) legal theories are intrinsically and fatally defective
 2 on multiple grounds, including under California contract law and the law regarding
 3 revival of the statute of limitations; Midland Credit was entitled to rely on
 4 instructions from the CFPB and the California legislature on how to comply with the
 5 federal and California statutes at issue; Shadow lacks Article III standing for the
 6 claims asserted; and the statutes at issue are unconstitutional under the First and
 7 Fourteenth Amendments to the United States Constitution. Thus, Midland Credit is
 8 entitled to judgment as a matter of law.
 9            Midland Credit’s motion is based on this notice of motion and motion, its
10 memorandum of points and authorities in support of its motion; the declaration of
11 Jared McClure and the exhibits submitted in support thereof; the request for judicial
12 notice and the exhibits submitted in support thereof; all pleadings, papers, and
13 records on file in this action; and such other matters as may be presented at any
14 hearing of this motion.
15
16 DATED: June 6, 2019                        SOLOMON WARD SEIDENWURM &
                                              SMITH, LLP
17
18
                                              By: s/Thomas F. Landers
19                                                THOMAS F. LANDERS
                                                  LEAH S. STRICKLAND
20                                                Attorneys for Defendant MIDLAND
                                                  CREDIT MANAGEMENT, INC.
21
22
23
24
25
26
27
28
     P:01292136:87025.223                           -2-                     3:17-cv-02277-L-MDD
                            NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
